Citation Nr: 0030288	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-13 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	C.G. Muse, Esq.


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to December 
1975, with 71 days lost under 10 U.S.C. § 972.  We note that 
although an initial decision by the RO found that the veteran 
was barred from receiving VA benefits, the record reflects 
that this decision was superceded by a subsequent decision to 
upgrade the veteran's discharge to "under honorable 
conditions".  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefit on appeal.

We note both that the veteran waived his right to a travel 
board hearing in favor of a videoconference hearing, and that 
he failed to appear to that hearing.  In addition, although 
the veteran's claim for a lung condition was initially denied 
in a June 1998 RD, he did not appeal that decision, but 
rather submitted a new claim in January 1999, which was 
denied by the May 1999 RD.  


FINDINGS OF FACT

1.  All evidence necessary to an equitable disposition of the 
claim for a lung condition has been developed.  

2.  Current complaints of pain on the right side are 
attributed to a muscle spasm.  

3.  A current lung disability is not shown.  


CONCLUSION OF LAW

A current lung disability was not incurred in active service.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (2000).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose v. 
West, 11 Vet. App. 169, 171 (1998).

That is, in order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability, and that there is a relationship between 
the current disability and an injury or disease incurred in 
service or some other manifestation of the disability during 
service.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998); citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992) 

The veteran's service medical records show that he was 
assessed with left lower lobe pneumonia in a February 1975 
record.  A June 1975 treatment note shows that he complained 
of a cough and cold since January 1975.  The examiner noted 
that the veteran was to quit smoking.  

The report of his separation medical examination shows that 
he was clinically evaluated as normal under the lungs and 
chest section of the report.  His chest x-ray was 
specifically reported as normal.  He was physically qualified 
for separation.  Thus, any condition he manifested during 
service apparently resolved without residuals.  

The evidence subsequent to service shows that the veteran 
manifested pneumococcal pneumonia and bilateral pulmonary 
infiltrates in January 1988.  However those records do not 
show that any disorder was related or due to service.  

In addition, we note that although the RO requested that the 
veteran send copies of any medical evidence of a disorder, 
and although the RO also requested records from various VA 
facilities, no current evidence of a lung disability is 
shown.  

A May 1998 VA report shows that the veteran complained of 
shortness of breath and pain on his right side, however, a 
muscle spasm was assessed.  

In brief, there is no evidence that a current lung disability 
exists.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, we note that the veteran has not alleged that 
there are additional records showing a current disability 
beyond what the RO has developed.  There is no diagnosis of a 
current lung condition and no lay statements of a current 
lung condition.  The veteran has claimed pain as a residual 
of a past lung condition, however, we must point out that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  





ORDER

Entitlement to service connection for a lung condition is 
denied.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

